OPINION — AG — ** ELECTION — SCHOOL DISTRICT — ANNEXATION ** "A FAMILY THAT HAD BEEN LIVING IN THAT PORTION OF THE ALINE SCHOOL DISTRICT WHICH IS PROPOSED TO BE ANNEXED TO THE CARMEN SCHOOL DISTRICT HAS, OR WILL BEFORE THE ELECTION, MOVED FROM ONE PART OF THE AFFECTED TERRITORY TO ANOTHER PART OF THE AFFECTED TERRITORY AND IN DOING SO WILL NOT LIVE IN THE SAME PRECINCT THEY DID BEFORE MOVING. CAN THE ADULT MEMBERS OF THIS FAMILY BE ELIGIBLE TO VOTE AT THE ANNEXATION ELECTION IN VIEW OF THEIR MOVING FROM ONE PRECINCT TO ANOTHER LESS THAN THIRTY DAYS BEFORE THE ANNEXATION ELECTION. ? — NEGATIVE (VOTE) CITE: ARTICLE III, SECTION 1, 70 O.S. 7-1 [70-7-1], 70 O.S. 1-15 [70-1-15], 26 O.S. 61 [26-61] 70 O.S. 2-102 [70-2-102], 70 O.S. 7-101 [70-7-101] (J. H. JOHNSON)